ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Amendment, filed on March 22, 2022, has been entered and acknowledged by the Examiner.
Claim(s) 1-8 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file.
Response to Remark(s)
Examiner finds Applicant's Arguments/Remark, filed on March 22, 2022, that the foregoing amendment and response, does place this application in condition for allowance to be true (specifically drawn to pages 7-11 of Applicant’s Remarks). 
Allowable Subject Matter
A.	Claim(s) 1-7 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Mizushiro et al.,) teaches a line lighting device comprising: a light emitting unit that includes a light emitter emitting light; a light guide rod formed in a rod-like shape that transmits the light emitted by the light emitting unit and guides the light in a longitudinal direction thereof; and a case formed in a rod-like shape that includes a case main body being partially opened in a longitudinal direction thereof and receiving the light guide rod therein,. wherein the light guide rod has a first end which is one end in the longitudinal direction thereof, and the light emitting unit is installed to the light guide rod and the case by rotating the light emitting unit by a predetermined angle with respect to the light guide rod and the case. 
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the line lighting device comprising the various elements as claimed above in combination with the specific limitation of the light emitting unit maintaining a state where (i) the first end of the light guide rod is opposed to the light emitter of the light emitting unit and (ii) a planar end surface of the first end of the light guide rod is parallel to a light emitting surface of the light emitter of the light emitting unit. as set forth in Claim 1.  
Claim(s) 2-7 are allowable because of their dependency status from Claim 1.
B.	Claim(s) 8 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Mizushiro et al.,) teaches a line lighting device comprising: a light emitting unit that emits light; a light guide rod formed in a rod-like shape that transmits the light emitted by the light emitting unit and guides the light in a longitudinal direction thereof; and a case formed in a rod-like shape that includes a case main body being partially opened in a longitudinal direction thereof and receiving the light guide rod therein, wherein the case has a first end which is one end in a longitudinal direction thereof and a second end which is another end in the longitudinal direction thereof, 5and the cross-sectional secondary moment is a cross-sectional secondary moment of a plane which is orthogonal to the longitudinal direction of the case.
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the line lighting device comprising the various elements as claimed above in combination with the specific limitation of a value of a cross-sectional secondary moment of the case main body increases in stages from the second end of the case toward the first end of the case as set forth in Claim 8.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA SANEI FEATHERLY whose telephone number is 571-272-8654.  The examiner can normally be reached on M-R 8-12 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
Hana Sanei Featherly
Art Unit 2875 Patent Examiner

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875